Citation Nr: 1037225	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected residuals of back injury with 
degenerative arthritis of the thoracolumbar spine, prior to May 
26, 2009.  

2.  Entitlement to a higher initial evaluation in excess of 20 
percent for the service-connected residuals of back injury with 
degenerative arthritis of the thoracolumbar spine, beginning May 
26, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971, 
including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

During the course of the appeal, in an April 2010 rating 
decision, the RO increased the evaluation for the service-
connected low back disability from 10 percent to 20 percent, 
effective on May 26, 2009.  Inasmuch as a rating higher than 20 
percent is available, and inasmuch as a claimant is presumed to 
be seeking the maximum available benefit for a given disability, 
his claim for a higher rating remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in September 2008.  
A transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  Since the effective date for the award of service connection, 
the service-connected residuals of back injury with degenerative 
arthritis of the thoracolumbar spine is shown to be productive of 
a disability picture that more nearly approximates muscle spasm 
severe enough to result in an abnormal spinal contour such as 
scoliosis, with forward flexion to in excess of 30 degrees, even 
when considering pain and corresponding functional impairment.

2.  Beginning on May 26, 2009, the service-connected residuals of 
back injury with degenerative arthritis of the thoracolumbar 
spine is shown to be productive of a disability picture that more 
nearly approximates forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, but not unfavorable ankylosis of 
the entire thoracolumbar spine.  

3.  Since the effective date for the award of service connection, 
the Veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that results 
in disability analogous to mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
evaluation, but not more, for the service-connected residuals of 
back injury with degenerative arthritis of the thoracolumbar 
spine, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.71a including Diagnostic Code 5242 (2009).  

2.  The criteria for the assignment of a 40 percent evaluation, 
but not more, for the service-connected residuals of back injury 
with degenerative arthritis of the thoracolumbar spine, are met 
beginning May 26, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.71a including Diagnostic Code 5242 (2009).  

3.  Throughout the appeal period, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis of 
the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As established by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).
 
This appeal arises from disagreement with the initial evaluation 
assigned following the grant of service connection for residuals 
of back injury with degenerative arthritis of the thoracolumbar 
spine.  Once service connection is granted a claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board accordingly finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran (nor his representative) has not identified, and the file 
does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded several VA examinations, most 
recently in May 2009, to evaluate the severity of his service-
connected residuals of back injury with degenerative arthritis of 
the thoracolumbar spine.  The Board finds that the VA examination 
is adequate because, as shown below, it was based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because it describes the 
service-connected low back symptomatology in detail sufficient to 
allow the Board to make a fully informed determination. Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).   Furthermore, the Veteran has not 
asserted, and the evidence does not show, that his symptoms have 
increased in severity since the May 2009 evaluation. The Board 
accordingly finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) at which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, although the AVLJ during the hearing did not explicitly 
note the basis of the prior determination or note the elements 
that were lacking to substantiate the claim for a higher rating, 
the Veteran's representative demonstrated actually knowledge of 
this information.  The representative's questions specifically 
elicited responses designed to show that the Veteran met the 
requirements for the next higher ratings for a low back 
disability.  For instance, the representative asked the Veteran 
if he had had any incapacitating episodes during the past 12 
months and whether he had had any pain or muscle spasms.  
Moreover, the representative explained that he had discussed the 
schedular criteria for a higher rating with the Veteran prior to 
the hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (explaining that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Accordingly, the 
Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  The AVLJ 
specifically informed the Veteran that he could submit lay 
statements, such as from his employer, in support of his claim.  
Plus, the Veteran's service representative asked him where he 
received his treatment.  The AVLJ then left the record open to 
afford the Veteran an opportunity to obtain outstanding VA 
outpatient treatment records.  Accordingly, the Veteran is not 
shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the RO hearing officer and VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the February 2009 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board remand instructed the AMC/RO to schedule 
the Veteran for a VA examination to determine the current 
severity of his service-connected low back symptomatology.  As 
indicated, this was accomplished in May 2009.  The VA examiner 
described the service-connected low back symptomatology in 
medical findings conforming to the applicable rating criteria, 
consistent with the February 2009 Board remand instructions.  

For these reasons, the Board finds that all of the Board's 
February 2009 remand directives have been substantially complied 
with and, therefore, no further remand is necessary.  See Stegall 
v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-
05. 

In conclusion, the Board may proceed with adjudicating the issue 
on appeal based on the current record.

II.  Analysis

The Veteran is contending that an initial evaluation higher than 
10 percent for the service-connected residuals of back injury 
with degenerative arthritis of the thoracolumbar spine, prior to 
May 26, 2009, and an evaluation in excess of 20 percent beginning 
May 26, 2009, is warranted.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required. See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection in 
February 2004.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine (General Rating 
Formula).  The criteria of the General Rating Formula are applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Associated objective 
neurologic abnormalities, including but not limited to bowel or 
bladder impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  

The schedular criteria of the General Rating Formula pertinent to 
the thoracolumbar spine provide that a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50% or more of the height.  A rating of 20 
percent is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm and guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  A rating of 50 percent is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, and 
left and right later rotation is 0 to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  General Rating Formula, Note (2).  

Evaluations of intervertebral disc syndrome (IVDS) are assigned 
under Diagnostic Code 5243, which provides that the disability is 
to be rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  An "incapacitating episode" is a period of acute 
signs and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, in comparing the Veteran's symptoms during the period of 
appellate review to the rating criteria, the Board finds that the 
symptomatology of the service-connected low back disability more 
nearly approximate assignment of a 20 percent rating prior to May 
26, 2009.  

The Veteran continuously complained of "spasms" during this 
period.  The record indicates that he is actually referring to 
flare-ups, rather than true muscle spasms.  For instance, during 
a September 2004 examination, the Veteran reported "spasmodic" 
pain without any aggravating factors.  Nonetheless, the September 
2004 VA examiner diagnosed muscle spasms.  Moreover, VA X-rays at 
that time showed spine tilted slightly to the left, which "could 
be due to a mild scoliosis."  An April 2005 VA examination 
revealed no muscle spasm.  During an August 2007 VA examination, 
a magnetic resonance imaging scan (MRI) revealed normal spine 
alignment, but physical examination revealed mild paraspinous 
muscle spasm.  Finally, during his September 2008 VA examination, 
the Veteran testified that "very bad spell[s]" forced him to 
walk bent over.  As this evidence is consistent with muscle spasm 
with abnormal spinal contour, an initial 20 percent rating is 
assignable.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Disabilities of the Spine.  

The Board finds, on the other hand, that an initial evaluation 
higher than 20 percent is not warranted prior to May 26, 2009, 
because the evidence does not show flexion limited to 30 degrees 
or less, or favorable ankylosis.  Rather, flexion was to 90 
degrees with pain during the September 2004 VA examination.  The 
VA examiner noted that there was additional limitation during a 
flare-up, but the examiner did not provide degrees of limited 
motion.  During the April 2005 VA examination, however, the 
Veteran's flexion was to 90 degrees, and the examiner found that 
repetitive use did not increase or prolong limited motion, and 
the Veteran displayed no discomfort (pain) during the 
examination.  Likewise, during the August 2007 VA examination, 
the Veteran had flexion to 80 degrees with pain, but no 
additional limitation of motion on repetitive use due to pain, 
fatigue, weakness, or incoordinaton.  The record also contains VA 
outpatient treatment records, which show complaints of pain, but 
not flexion limited to 30 degrees or less.  

Moreover, ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  Because the Veteran retained 
motion of the spine, although limited, during the rating period 
prior to May 26, 2009, ankylosis is not demonstrated.  

Additionally, the Veteran specifically denied any bed rest 
prescribed by a physician throughout this period, including 
expressly during the April 2005 and August 2007 VA examinations.  
The VA outpatient treatment records, in fact, show that the 
Veteran's physician did not prescribe bed rest.  Moreover, during 
his September 2008 VA examination, the Veteran indicated that he 
would have days where he "just can't hardly function," but he 
specified that his doctors left it up to his judgment to decide 
whether to work.  Accordingly, a higher evaluation is not 
warranted on the basis of incapacitating episodes.  See 38 C.F.R. 
§ 3.71a, Diagnostic Code 5243.  

The Board finds, however, that a separate, compensable evaluation 
is warranted for right lower extremity radiculopathy.  Although 
objective neurological testing was consistently negative, the 
Veteran complained during the September 2004 VA examination that 
he had pain that would "sometimes" radiate down into the right 
hip.  This symptomatology is comparable to mild incomplete 
paralysis of the sciatic nerve of his right lower extremity, 
which warrants a separate 10 percent evaluation, and no more, 
under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  

In an April 2010 rating decision, the RO assigned a separate, 
noncompensable evaluation for left-side radicular pain with 
numbness, effective February 27, 2004, the date of the Veteran's 
original claim.  The record does not show that the Veteran filed 
a second notice of disagreement (NOD) disagreeing with the 
noncompensable rating assigned.  Accordingly, the issue is not 
presently before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The Board also finds that the service-connected disability 
picture more nearly resembles the criteria for the assignment of 
a 40 percent evaluation beginning May 26, 2009.  At that time, 
the Veteran underwent a VA examination, which revealed flexion 
limited to 30 degrees due to pain after repetitive use.  
Accordingly, a 40 percent rating is warranted, consistent with 
functional limitation due to the DeLuca factors.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Disabilities of the Spine.  

A rating higher than 40 percent, on the other hand, is not 
warranted, because the evidence does not establish unfavorable 
ankylosis of the entire thoracolumbar spine.  To the contrary, 
the May 2009 VA examination demonstrated that the Veteran retains 
limited motion, which is inconsistent with ankylosis.  See 
Shipwash, 8 Vet. App. at 221.  

Also, the May 2009 VA examiner specified that the Veteran was 
never prescribed bed rest by a physician.  Accordingly, a higher 
evaluation is not warranted on the basis of incapacitating 
episodes.  See 38 C.F.R. § 3.71a, Diagnostic Code 5243.  

The Board also finds that an evaluation higher than 10 percent is 
not warranted for the separate, 10 percent evaluation for the 
right-side radiculopathy.  At his September 2008 Board hearing, 
the Veteran testified that he had numbness from time-to-time, 
varying from day to day, but mainly on the left side.  Similarly, 
during the May 2009 VA examination, the VA examiner noted that 
the claims file revealed "problems" in the right lower 
extremity, but the Veteran mentioned only constant pain and 
numbness in the left lower extremity; objective neurological 
testing was negative.   Accordingly, the Board finds that the 
right-side symptomatology represents no more than mild incomplete 
paralysis of the sciatic nerve, which is consistent with a 10 
percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  
The Board reiterates that the issue of entitlement to a higher 
evaluation for left-side radicular pain with numbness is not 
presently on appeal.  

In conclusion, the Board finds that an initial, 20 percent 
evaluation is warranted prior to May 26, 2009, and a 40 percent 
evaluation is warranted beginning May 26, 2009.  Also, an initial 
10 rating is warranted for neurologic impairment of the right 
lower extremity.  "Staged ratings" are not otherwise warranted 
because the schedular criteria for a higher rating were not met 
at any time during the period under appellate review.  See Hart, 
21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on a schedular evaluation.  
To afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology, as 
shown.  In fact, the schedular criteria under 38 C.F.R. 4.71a, 
which provide ratings for orthopedic disabilities, specifically 
contemplate functional limitations due to such factors as pain 
and limitation of motion.  See DeLuca, 8 Vet. App. 202.  

Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule.  
On this issue, the Veteran submitted a statement (undated) from 
his supervisor, who wrote that the Veteran could not perform 
"several of his job requirements" due to his back.  The 
supervisor specified that the Veteran's job required such 
activities as lifting and pulling.  Plus, the supervisor wrote, 
the Veteran had had to take time off from work due to pain on 
"several occasions."  A coworker, by comparison, wrote that the 
Veteran previously had difficulty with his job, because he was 
required to lift up to up to 50 pounds, but the Veteran was 
subsequently moved to a different position requiring less 
lifting.  Similarly, the May 2009 VA examiner noted that the 
Veteran had been missing work up to 4 times per month due to his 
symptoms.  Now, however, he worked full-time in a position that 
did not require significant lifting or bending, so he missed work 
no more than one time per month.  The Veteran testified during 
his September 2008 Board hearing that his employer was 
supportive, and he was able to ask coworkers to do any lifting.  
He occasionally missed work, but "not so much," probably no 
more than 10 days during the past year due to his back.  

Consistent with his Board hearing testimony, VA outpatient 
treatment records beginning in January 2008, show that the 
Veteran complained of low back pain that had progressed into the 
upper back, shoulder, hands, and neck for 2 months.  This caused 
him to have trouble lifting his arms.  In fact, the Veteran's 
coworker wrote that the Veteran had trouble lifting due to pain 
in his neck, back, shoulder, and arms.  

This evidence, in short, shows that the Veteran's service-
connected low back symptomatology has caused some interference 
with his employment.  However, it is a combination of his low 
back, neck, and shoulder symptoms that cause him the most 
difficulty at work.  His service-connected low back symptoms 
alone have not caused marked interference with employment.  

Nor is there any indication of frequent hospitalization.  The 
Veteran informed the September 2004 VA examiner that he had not 
been hospitalized since 1991.  Finally, the evidence does not 
otherwise show that it would be impractical to apply the regular 
schedular standards.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial 20 percent rating, but not higher for the service-
connected residuals of back injury with degenerative arthritis of 
the thoracolumbar spine is granted prior to May 26, 2009, subject 
to the regulations governing the payment of VA monetary benefits.

A 40 percent rating, but not higher for the service-connected 
residuals of back injury with degenerative arthritis of the 
thoracolumbar spine is granted beginning May 26, 2009, subject to 
the regulations governing the payment of VA monetary benefits.

A separate, initial rating of 10 percent, but not higher, for the 
service-connected residuals of back injury with degenerative 
arthritis of the thoracolumbar spine, is granted for mild 
incomplete paralysis of the sciatic nerve involving the right 
lower extremity, subject to the regulations governing the award 
of VA monetary benefits.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


